DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 9/15/2021 is acknowledged. Claims 1, 5, 6, 8, 15, 21 and 23 are amended. Claims 2-4, 7, 9-13, 16-18 and 22 are canceled. Claims 24-36 are newly added. 
Previous rejections are withdrawn in view of the above amendment.
Claims 21 and 33-36 are rejected on a new ground of rejection.
Claims 1, 5, 6, 8, 15, 23-32 are allowed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 33-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
As amended, claim 21 recites “at least first fin structure comprises only a single n-type or p-type semiconductor” in lines 5-6, “at least one second fin structure that comprises a single n-type or p-type semiconductor same as a semiconductor type of the first fin structure” in lines 19-20, “a first connecting layer disposed on the first end of the first fin structure; a second connecting layer disposed on the second end of the first fin structure and the first end of the second fin structure, thereby electrically coupling the second end of the first fin structure and the first end of the second fin structure; a third connecting layer disposed on the on the second end of the second fin structure; a first thermal conductive structure thermally coupled to the first end of the first fin structure and the second end of the second fin structure; and a second thermal conductive structure thermally coupled to the first end of the first fin structure and the first end of the second fin structure, wherein the thermoelectric is configured to transfer heat from the first thermal conductive structure to the second thermal conductive structure” in lines 32-42.
Applicant does not have support for the limitations in the originally filed disclosure for the following reasons. First of all, Applicant does not disclose a second connecting layer (321, fig. 3E which is the cross section of 3E of fig. 3A) disposed on the second end of the first fin structure (304) connecting the first end of the second fin (306) and Applicant does not disclose the connecting layer is for electrically connecting the ends of the semiconductor fins in the heat transferring operation. Secondly, Applicant does not disclose the first thermal conductive structure (106, fig. 3A) thermally coupled to the second end of the first fin structure and the second end of the second fin structure of the thermoelectric device (104B, see fig. 3A).
Claims 33-36 are rejected on the same ground as claim 21.
Allowable Subject Matter
Claims 1, 5, 6, 8, 15, and 23-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior is considered to be Fornara et al. (US 2013/0015549) and Kim et al. (US 2008/0124893).
Fornara et al. discloses a fin-typed thermoelectric device (see figs. 1-15).
Kim et al. discloses a fin-typed semiconductor device, and more specifically a fin-typed transistor (see figs. 1-33).
None of the reference disclose an operating circuit/active circuit in combination with the thermoelectric device as claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726